Citation Nr: 1231463	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran had previously requested a Travel Board hearing through his December 2008 VA Form 9 (Substantive Appeal), but withdrew this request in September 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is required before issuance of a decision in this matter. 

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.          A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet. A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.            A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). A note to those criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.                  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran last underwent a September 2008 VA Compensation and Pension examination pertaining to his service-connected diabetes mellitus. Nonetheless,        the Board points out that it has now been four years since the last VA examination of record. The Board also notes that in a VA Form 21-4138 received in August 2008, the Veteran reported that his activities were limited although the Board also notes that contrary information was provided at the time of the September 2008 VA examination. The Board is simply unable to effectively resolve this case without more recent medical information. Therefore, a new VA examination is deemed in order. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected diabetes mellitus, type II, in accordance with the rating criteria specified at 38 C.F.R. § 4.119, Diagnostic Code 7913 -- to include indicating on the basis of independent medical assessment and/or review of outside medical information, whether regulation of activities is required incidental to the Veteran's        diabetes mellitus. 

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, based upon all additional evidence received.            If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


